UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7406



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,



          versus



QUINTON LEON SUTTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-98-355)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quinton Leon Sutton, Appellant Pro Se.     Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Quinton Leon Sutton appeals the district court’s order

affirming the magistrate judge’s order denying Sutton’s motion for

reconsideration of the denial of his motion to compel discovery.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.         See United

States v. Sutton, No. CR-98-355 (M.D.N.C. Aug. 6, 2003).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -